UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5100



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SHAWN ADARIUS SCOTT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-05-198-RLW)


Submitted:   May 15, 2006                     Decided:   July 6, 2006


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank W. Dunham, Jr., Federal Public Defender, Robert J. Wagner,
Assistant Federal Public Defender, Richmond, Virginia, for
Appellant.   Paul J. McNulty, United States Attorney, Sara E.
Flannery, Assistant United States Attorney, David M. Uberman,
Third-Year Law Student, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Following    a    bench   trial,    Shawn    Adarius   Scott    was

convicted of operating a motor vehicle on a military reservation

while impaired by an intoxicant, operating a motor vehicle on a

Virginia highway after having been determined an habitual offender,

and   operating   a   motor   vehicle    as    an   habitual   offender    while

impaired by an intoxicant.        18 U.S.C. § 13 (2000), assimilating

Va. Code Ann. §§ 18.2-266, 18.2-270, 46.2-357(B)(2), (3) (Michie

2004).    Additionally, Scott was convicted of willfully injuring or

committing depredation against United States property of a value

less than $1000, in violation of 18 U.S.C. § 1361 (2000).1                  The

district court sentenced Scott to a total of thirty-six months’

imprisonment.     While Scott does not appeal his sentence, he does

challenge his convictions in this direct appeal.

            Evidence adduced at trial established that a vehicle

driven by Scott struck a barricade near the main gate of Fort Lee,2

Virginia.    The collision caused the barricade to flip over and it

was cracked and chipped.         Several Fort Lee police officers who

responded to the scene observed that Scott smelled of alcohol and


      1
      Scott was also convicted of refusing to comply with a
breathalyzer test after having been advised of the consequences of
refusal, in violation of 18 U.S.C. § 3118 (2000). However, he does
not appeal this conviction.
      2
      The district court took judicial notice that Fort Lee is
“property administered by the Department of Defense within the
special territorial jurisdiction of the United States” and the
Eastern District of Virginia.

                                      - 2 -
spoke with slurred speech. He passed two field sobriety tests--one

with difficulty--and failed a third.

           First, Scott contends that he was not driving on a

Virginia highway. According to the applicable statute, a “highway”

is:

      the entire width between the boundary lines of every way
      or place open to the use of the public for purposes of
      vehicular travel in the Commonwealth, including the
      streets and alleys, and, for law-enforcement purposes,
      the entire width between the boundary lines of all
      private roads or private streets that have been
      specifically designated “highways” by ordinance adopted
      by the governing body of the county, city, or town in
      which such private roads or streets are located.

Va. Code Ann. § 46.2-100 (Michie 2004).

           Scott contends that the existence of signs, guard posts,

and barricades at Fort Lee’s entrances renders the roads within the

base private roads, rather than highways, under Virginia law.     He

cites two recent opinions issued by this court as authority.     See

United States v. Adams, 426 F.3d 730, 732 (4th Cir. 2005) (holding

road within federal wildlife reservation, which was completely

closed for indefinite period of time owing to hurricane damage, was

not “highway” under Virginia law); United States v. Smith, 395 F.3d

516, 520 (4th Cir. 2005) (holding signs at CIA entrance barring

general public entry meant entrance road was not open to public

use).   Fort Lee’s roads were neither completely closed nor barred

to general public entry; thus, the cases cited by Scott are

distinguishable.


                               - 3 -
          The “‘true test’ of whether a ‘way’ is a highway is

‘whether the way or place of whatever nature is open to the use of

the public for purposes of vehicular travel.’”   Caplan v. Bogard,

264 Va. 219, 563 S.E.2d 719, 723 (2002) (quoting Prillaman v.

Commonwealth, 100 S.E.2d 4, 8 (Va. 1957)) (internal quotation marks

omitted); see also Furman v. Call, 362 S.E.2d 709, 710 (Va. 1987)

(“[T]he test for determining whether a way is a ‘highway’ depends

upon the degree to which the way is open to public use for

vehicular traffic.”).   Here, members of the public are free to

drive on Fort Lee’s roads, provided they meet the conditions posted

on the roadway signs prior to entry.       Motorists possessing a

Department of Defense vehicle decal are admitted at all four

entrance gates.    Anyone not affiliated with Fort Lee and not

possessing an admittance decal is required to use the Lee Avenue

gate; however, a visitor’s pass may be obtained by presenting a

driver’s license, vehicle registration, and proof of insurance.

Once a visiting motorist receives a pass, he or she is subject to

a vehicle inspection, but may drive freely on the roads within Fort

Lee’s property.

          The facts of the instant case are similar to those in

Coleman v. Commonwealth, 433 S.E.2d 33 (Va. Ct. App. 1993).     In

Coleman, access to the federally-owned enclave was restricted, as

vehicles not bearing registration decals were permitted to pass the

front gate after the operators stated their business.   433 S.E.2d


                              - 4 -
at 34.    The Court of Appeals of Virginia, finding the enclave’s

“minimal restriction in no way constitute[d] an appropriation of

the property to private use,” held “[t]he road on which Coleman

drove was open to the use of the public for purposes of vehicular

travel” and, thus, was a highway under Virginia law.      Id. at 34-35.

Similarly, we agree with the district court’s finding that the road

within the Fort Lee base was a highway.

           Scott also challenges the sufficiency of the evidence

supporting   his   convictions,     specifically,    whether   he   was

intoxicated and willfully injured United States property.            A

defendant challenging the sufficiency of the evidence faces a heavy

burden.   United States v. Beidler, 110 F.3d 1064, 1067 (4th Cir.

1997). “[A]n appellate court’s reversal of a conviction on grounds

of insufficiency of evidence should be ‘confined to cases where the

prosecution’s failure is clear.’” United States v. Jones, 735 F.2d

785, 791 (4th Cir. 1984) (quoting Burks v. United States, 437 U.S.

1, 17 (1978)).     In reviewing a sufficiency challenge, “[t]he

verdict . . . must be sustained if there is substantial evidence,

taking the view most favorable to the Government, to support it.”

Glasser v. United States, 315 U.S. 60, 80 (1942).       “[S]ubstantial

evidence is evidence that a reasonable finder of fact could accept

as adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.” United States v. Burgos, 94 F.3d

849, 862 (4th Cir. 1996) (en banc).       In evaluating the sufficiency


                                  - 5 -
of the evidence, this court does not “weigh the evidence or review

the credibility of the witnesses.”             United States v. Wilson, 118

F.3d   228,    234   (4th    Cir.   1997).     When    the    evidence   supports

differing reasonable interpretations, the finder of fact decides

which interpretation to believe.             Id.

              With   these    principles      in   mind,      we   conclude   that

substantial evidence supported the district court’s findings that

Scott was intoxicated and willfully injured United States property.

As to the former, it is clear Scott’s alcohol consumption “so

affect[ed] his manner, disposition, speech, muscular movement,

general appearance or behavior as to be apparent to observation.”

Farren v. Commonwealth, 516 S.E.2d 253, 256 (Va. Ct. App. 1999);

see Va. Code Ann. § 4.1-100 (Michie 2004) (defining “intoxicated”).

As to the latter, the Government demonstrated that Scott--who

operated a vehicle while impaired by alcohol consumption, causing

a collision and damaging a government-owned roadway barricade--

“act[ed] intentionally and purposely and with the intent to do

something the law forbids.”          United States v. Bryan, 524 U.S. 184,

189 (1998) (discussing “willfulness”).

              Accordingly, we affirm Scott’s convictions and sentence.

We   dispense    with   oral    argument     because    the    facts   and    legal




                                      - 6 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 7 -